SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

346
KA 13-00555
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MARTIN L. WOODWARD, DEFENDANT-APPELLANT.


SETH M. AZRIA, SYRACUSE, FOR DEFENDANT-APPELLANT.

MARTIN L. WOODWARD, DEFENDANT-APPELLANT PRO SE.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered January 4, 2013. The judgment convicted
defendant, upon a jury verdict, of sexual abuse in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court